ORDER
This matter having been duly presented to the Court by David E. Johnson, Jr., Esquire, Director of the Office of Attorney Ethics, and with the consent of respondent, ALAN M. DARNELL of WOODBRIDGE, and his attorney, Robert A. Weir, Jr., Esquire, and the Office of Attorney Ethics and respondent having agreed that respondent lacks the capacity to engage in the practice of law and should be transferred to disability inactive status in accordance with Rule l:20-12(b), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-12(b), ALAN M. DARNELL, admitted to practice in this state in 1971, is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
*250ORDERED that ALAN M. DARNELL is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that ALAN M. DARNELL shall comply with Rule 1:20-20 governing suspended, disbarred and incapacitated attorneys.